Citation Nr: 0811481	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  04-00 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for broken jaw.

3.  Entitlement to service connection for trauma due to 
smoking.

4.  Entitlement to service connection for loss of sense of 
smell.

5.  Entitlement to service connection for poor eyesight.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from July 1958 to May 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

The veteran requested service connection for hearing loss and 
an increased rating for a skull fracture in September 2003.  
These matters are referred to the RO for appropriate action.  

The issues on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

Unfortunately, remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claims so that he is afforded every possible 
consideration.

In April 2005, the veteran indicated that he wanted to appear 
at a Board hearing in Washington, D.C.  He had previously 
indicated that he was not able to appear in person for a 
hearing.  In February 2008, he was contacted by the Board for 
clarification.  He indicated that he was unable to travel to 
Washington, D.C. for a Board hearing, but that he did wish to 
appear for a hearing at the RO.  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing at 
the RO before a Veterans Law Judge, in 
accordance with applicable law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



